PER CURIAM.
Pernorris Taylor seeks to appeal the district court’s order dismissing his civil complaint without prejudice for failure to file a more definite statement as instructed by the magistrate judge’s prior order. Because Taylor may be able to proceed with this action by amending his complaint by filing a more definite statement, the dismissal order is not final and thus is not subject to appellate review. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). We therefore dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.